713 N.W.2d 766 (2006)
475 Mich. 857
Karen MARTEL and Steve Martel, Plaintiffs-Appellees, and
Jacqueline Bauer and Glen Bauer, Plaintiffs,
v.
Cindy Gay ALLEN, Defendant, Cross-Defendant, and
Steak & Ale of Michigan, Inc., a/k/a Bennigan's, Defendant, Third-Party Plaintiff, Cross-Plaintiff-Appellant, and
Khirfan's Inc., Defendant, and
Labelle Management, Inc., Douglas N. Labelle, and Barton W. Labelle, Third-Party Defendants-Appellees.
Docket Nos. 130749. COA No. 260790.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 7, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.